        Case 2:19-bk-14989-WB                   Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01                                       Desc
                                                 Main Document    Page 1 of 17


    1   Ashley M. McDow (245114)
        John A. Simon (admitted Pro Hac Vice)
    2   Shane J. Moses (250533)
        FOLEY & LARDNER LLP
    3   555 S. Flower St., 33rd Floor
        Los Angeles, CA 90071
    4   Telephone: 213.972.4500
        Email: amcdow@foley.com
    5          jsimon@foley.com
               smoses@foley.com
    6

    7   Attorneys for Debtors and Debtors in
        Possession, SCOOBEEZ, SCOOBEEZ GLOBAL,
    8   INC., and SCOOBUR, LLC
    9
                                        UNITED STATES BANKRUPTCY COURT
  10
                                         CENTRAL DISTRICT OF CALIFORNIA
  11
                                                      LOS ANGELES DIVISION
  12
                                                                                Case No. 2:19-bk-14989-WB
  13     In re:                                                                 Jointly Administered:
                                                                                2:19-bk-14991-WB; 2:19-bk-14997-WB
  14     SCOOBEEZ, et al.1
                                                                                Chapter 11
  15                  Debtors and Debtors in Possession.

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27    1
          The Debtors and the last four digits of their respective federal taxpayer identification numbers are as
        follows: Scoobeez (6339); Scoobeez Global, Inc. (9779); and Scoobur, LLC (0343). The Debtors’
  28    address is 3463 Foothill Boulevard, Glendale, California 91214.
               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


         June 2012                                                                                F 9013-3.1.PROOF.SERVICE
4819-2906-4104.1
     Case 2:19-bk-14989-WB     Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01          Desc
                                Main Document    Page 2 of 17


 1
      Affects:                                    PROOF OF SERVICE OF:
 2
      ■ All Debtors                               1.   ORDER (I) APPROVING BIDDING
 3                                                PROCEDURES FOR SALE OF ASSETS; (II)
      □ Scoobeez, ONLY                            APPROVING THE EXPENSE
 4                                                REIMBURSEMENT; (III) APPROVING THE
      □ Scoobeez Global, Inc., ONLY               PROCESS FOR NOTIFYING NON-DEBTOR
 5                                                CONTRACT COUNTERPARTIES OF
      □ Scoobur LLC, ONLY                         ASSUMPTION AND ASSIGNMENT OF
 6                                                CONTRACTS; AND (IV) GRANTING
                                                  RELATED RELIEF;
 7                                                2.   BID PROCEDURES; AND
                                                  3.   NOTICE OF AUCTION AND SALE
 8                                                HEARING
                                                  4.   NOTICE OF MOTION FOR ENTRY O
 9                                                ORDER (I) AUTHORIZING THE SALE OF
                                                  SUBSTANTIALLY ALL OF THE ASSETS OF
10                                                DEBTOR OUTSIDE THE ORDINARY
                                                  COURSE OF BUSINESS, FREE AND CLEAR
11                                                OF ALL LIENS, CLAIMS, ENCUMBRANCE
                                                  AND INTERESTS, SUBJECT TO HIGHER
12                                                AND BETTER BIDS; (II) AUTHORIZING
                                                  THE ASSUMPTION AND ASSIGNMENT OF
13                                                CERTAIN EXECUTORY CONTRACTS AND
                                                  UNEXPIRED LEASES IN CONNECTION
14                                                WITH SUCH SALE; AND (III) GRANTING
                                                  RELATED RELIEF
15
                                                  Hearing
16                                                Date:     Thursday, October 17, 2019
                                                  Time:     10:00 a.m.
17                                                Location: Courtroom 1375
                                                            U.S. Bankruptcy Court,
18                                                          255 East Temple St.
                                                            Los Angeles, CA 90012
19

20

21

22

23

24

25

26

27

28
Case 2:19-bk-14989-WB   Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01   Desc
                         Main Document    Page 3 of 17
                 Case 2:19-bk-14989-WB    Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01            Desc
                                           Main Document    Page 4 of 17


      2. SERVED BY UNITED STATES MAIL:

     Scoobeez                              Accurate Background                ADT Security Services
     3463 Foothill Blvd.                   7515 Irvine Center Drive           PO Box 371878
     Glendale, CA 91214                    Irvine, CA 92618                   Pittsburgh, PA 15250-7878



     AE Works Enterprises, Inc.            Alissa Guler                       Amazon
     PO Box 4016                           c/o Albert G. Stoll, Jr.           1516 Second Avenue
     Chatsworth, CA 91313                  55 Francisco Street, Suite 403     Seattle, WA 98101
                                           San Francisco, CA 94133


     Amazon Web Services Inc.              App Group International, LLC       Arturo Vega and Unta Key
     440 Terry Ave N                       85 Broad Street, 17th Floor        c/o Eric K. Yaeckel
     Seattle, WA 98109                     New York, NY 10004                 Sullivan Law Group, APC
                                                                              2330 Third Avenue
                                                                              San Diego, CA 92101

     Asana                                 AT&T Corp.                         Athens Services
     1550 Bryant Street, Suite 800         c/o CT Corporation                 14048 E. Valley Blvd.
     San Francisco, CA 94103               818 Seventh Street, Suite 930      La Puente, CA 91746
                                           Los Angeles, CA 90017


                                                                              B-One Construction
     Avitus, Inc.                          Azad Baban
                                                                              c/o R. Sterling Henderson, Esq.
     c/o David M. Wagner, Esq.             c/o Justin Silverman, Esq.
                                                                              Gibbs Giden LLP
     Crowley Fleck, PLLP                   Reisner & King LLP
                                                                              1880 Century Park East 12th Floor
     P.O. Box 10969                        14724 Ventura Blvd., Suite 1210
                                                                              Los Angeles, CA 90067-1621
     Bozeman, MT 59719                     Sherman Oaks, CA 91403

     Bernardo Parra                        BMW Financial Services NA, LLC     Booster Fuels
     c/o Mancini Law Group, P.C.           Bankruptcy Servicer                11 N. Ellsworth Avenue
     7170 W. Grand Avenue                  AIS Portfolio Servcies, LP         San Mateo, CA 94403
     Elmwood Park, IL 60707                4515 N. Santa Fe Ave., Dept. APS
                                           Oklahoma City, OK 73118

     California Franchise Tax Board        Citation Department                City of Chicago
     Franchise Tax Board Bankr. Section    Attn: Leslie Yang                  Department of Finance
     PO Box 2952, MS:A-340                 14002 East 21st St, #1500          PO Box 88292
     Sacramento, CA 95812-2952             Tulsa, OK 74134                    Chicago, IL 60680


     City of Glendale Water & Power        City of Los Angeles                Crescenta Valley Water District
     141 North Glendale Ave., Level 2      Parking Violations Bureau          2700 Foothill Blvd.
     Glendale, CA 91206                    PO Box 30420                       La Crescenta, CA 91214
                                           Los Angeles, CA 90030




41-0884-2917.2
                 Case 2:19-bk-14989-WB     Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01            Desc
                                            Main Document    Page 5 of 17



     Damage Recovery (EAN)                  De'Von Walker                         DMV
     PO Box 843369                          c/o David Yeremian & Associates, In   PO Box 825339
     Kansas City, MO 64184                  535 N. Brand Blvd., Suite 705         Sacramento, CA 94232
                                            Glendale, CA 91203


     DSP Online Order                       Earl Jones                            Edvin Amzayan, c/o State of CA
     5825 Southwest Arctic Drive            7441 Candleridge Circle               Dept. of Industrial Relations
     Beaverton, OR 97005                    Fort Worth, TX 76133                  Labor Commission Office
                                                                                  455 Golden Gate Ave., 10th Floor
                                                                                  San Francisco, CA 94102

     Edvin Yegiyan, c/o State of CA         Employment Development Department     Enterprise Holdings, Inc.
     Dept. of Industrial Relations          PO Box 826215 MIC 3A                  600 Corporate Park Drive
     Labor Commission Office                Sacramento, CA 94230-6215             Saint Louis, MO 63105
     455 Golden Gate Ave., 10th Floor
     San Francisco, CA 94102

     Fed Ex                                 First Advantage                       First Insurance Funding
     942 South Shady Grove Road             1 Concourse Parkway NE                450 Skokie Blvd., Ste. 1000
     Memphis, TN 38120                      Suite 200                             Northbrook, IL 60062-7917
                                            Atlanta, GA 30328


     Fleetwash Inc.                         Gallik, Bremer & Molloy, PC           Gemini Duplication, Inc.
     26 Law Drive                           PO Box 70                             6020 W. Oaks Blvd., Ste. 301
     Fairfield, NJ 7004                     Bozeman, MT 59771                     Lincoln, CA 95648



     Global Results Communications          Google/G Suite Software               GTR Source LLC
     201 East Sandpointe Avenue             1600 Amphitheatre Parkway             1006 Monmouth Ave
     Suite 650                              Mountain View, CA 94043               Lakewood, NJ 8701
     Santa Ana, CA 92707


     Halo Branded Solutions                 Hertz Corporation                     Hillair Capital Management LLC
     1500 Halo Way                          14501 Quail Springs Parkway           330 Primrose Road
     Sterling, IL 61081                     Oklahoma City, OK 73134               Suite 660
                                                                                  Burlingame, CA 94010


     HOAG Memorial Hospital Presbyterian    Hop Capital                           Imran Firoz
     1 Hoag Drive                           323 Sunny Isles Blvd., Suite 501      c/o Brent Finch
     Newport Beach, CA 92663                Sunny Isles Beach, FL 33160           Brent Finch Law
                                                                                  27200 Agoura Rd., Ste. 102
                                                                                  Agoura Hills, CA 91301

     Indeed, Inc.                           Influx Capital LLC                    Internal Revenue Service
     6433 Champion Grandview Way            1049 Helen Avenue                     Centalized Insolvency Operation
     Building 1                             Santa Clara, CA 95051                 PO Box 7346
     Austin, TX 78750                                                             Philadelphia, PA 19101-7346




41-0884-2917.2
                 Case 2:19-bk-14989-WB   Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01            Desc
                                          Main Document    Page 6 of 17



     Jacob Lee DeGough                    Japeth Williams                       Jassim M. Addal
     c/o Glenn Law Firm                   209 W. Central Ave., Apt. D           c/o Law Office of Arash Alizadeh
     1017 William D. Tate Ave.            Monrovia, CA 91016                    7545 Irvine Center Drive, Suite 200
     Suite 100                                                                  Irvine, CA 92618
     Grapevine, TX 76051

     Kenneth Burrell                      Law Office of Todd M. Friedman, PC    Liquid Web Inc.
     8901 Calden Ave., Apt. 401           333 Skokie Blvd., #103                2703 Ena Drive
     South Gate, CA 90280                 Northbrook, IL 60062                  Lansing, MI 48917



     LiveAgent                            Lockton Companies, LLC                Lois Craig
     c/o Quality Unit, LLC                Attn: Nate Mundy, COO                 1708 S. Alma St.
     616 Corporate Way, Suite 2-3278      Lockton Insurance Brokres, LLC        San Pedro, CA 90731
     Valley Cottage, NY 10989             725 S. Figueroa, 35th Floor
                                          Los Angeles, CA 90017

     Lynn Riley                           Mail Chimp                            Maria Salgado
     c/o Clancy & Diaz, LLP               c/o The Rocket Science Group, LLC     c/o Nicholas J. Tsakas, Esq.
     3645 Grand Avenue, Suite 306         675 Ponce de Leon Ave. NE             4267 Marina City Drive
     Oakland, CA 94610                    Suite 5000                            Suite 512
                                          Atlanta, GA 30308                     Marina Del Rey, CA 90292

     Marwan Griffin                       Massinissa Bechout, c/o State of CA   Mercedes-Benz Fin. Serv. USA LLC
     c/o Aegis Law Firm, PC               Dept. of Industrial Relations         c/o The Corporation Trust Company
     9811 Irvine Center Drive             Labor Commission Office               Corporation Trust Company
     Suite 100                            455 Golden Gate Ave., 10th Floor      1209 Orange Street
     Irvine, CA 92618                     San Francisco, CA 94102               Wilmington, DE 19801

     Minas Sarafian                       Mostafa Joharifard                    Nazareth Ohanessian
     c/o Simonian & Simonian, PLC         1651 E. Edinger Ave.                  1328 Doverwood Drive
     144 N. Glendale Ave., #228           Suite 100                             Glendale, CA 91207
     Glendale, CA 91206                   Santa Ana, CA 92705


     Newport Urgent Care                  NexGen Capital, LLC                   Novel Coworking
     1000 Bristol St. North               c/o David Neale                       c/o GABA Guerrini Law
     Suite 1B                             Levene Neale Bender                   8583 Irvine Center Drive, Suite 500
     Newport Beach, CA 92660              10250 Constellation Blvd., #1700      Irvine, CA 92618
                                          Los Angeles, CA 90067

     Office of the Director               OrthoKinetix                          Peter Rosenthal Irrevocable Trust
     Department of Motor Vehicles         1835 Chicago Avenue                   dated 10/31/2012
     2415 1st Avenue, MS: F101            Suite A                               3450 N. Verdugo Rd.
     Sacramento, CA 95818-2606            Riverside, CA 92507                   Glendale, CA 91208


     Pex Cards                            Quickbooks                            Prince Uko, c/o State of CA
     462 7th Avenue                       c/o Intuit Inc.                       Dept. of Industrial Relations
     21st Floor                           2700 Coast Avenue                     Labor Commission Office
     New York, NY 10018                   Mountain View, CA 94043               455 Golden Gate Ave., 10th Floor
                                                                                San Francisco, CA 94102



41-0884-2917.2
                 Case 2:19-bk-14989-WB     Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01            Desc
                                            Main Document    Page 7 of 17



     Queen Funding LLC                      Ready Refresh                         Raef Lawson
     2221 NE 164 ST                         4400 S. Kolmar Ave.                   8601 Lincoln Blvd.
     North Miami Beach, FL 33160            Chicago, IL 60632                     Ste. 180-276
                                                                                  Los Angeles, CA 90045


     Rafael Nendel - Flores                 Roy Castelanos                        Ready Refresh (Foothill Location)
     c/o LeClairRyan                        c/o Employees' Legal Advocates, LLP   4400 S. Kolmar Ave.
     725 S. Figueroa Street                 811 Wilshire Blvd., Suite 800         Chicago, IL 60632
     Suite 350                              Los Angeles, CA 90017
     Los Angeles, CA 90017

     Ring Central                           Scoobeez SF, LLC                      Scoobeez Global, Inc.
     20 Davis Drive                         1000 North Green Valley Parkway       3463 Foothill Blvd.
     Belmont, CA 94002                      Suite 440-477                         La Crescenta, CA 91214
                                            Henderson, NV 89074


     Shoushana (Suzy) Ohanessian            Southern California Gas Company       Sean McNair
     1328 Doverwood Drive                   PO Box 1626                           c/o Hamed Yazdanpanah & Associates
     Glendale, CA 91207                     Monterey Park, CA 91754-8626          9454 Wilshire Blvd., 6th Floor
                                                                                  Beverly Hills, CA 90212


     Spectrum Business                      Steve & Millessa Oberhauser           Spectrum (San Antonio)
     c/o Charter Communications             c/o Sanders Bajwa LLP                 Time Warner Cable
     PO Box 790261                          919 Congress Ave., Suite 750          PO Box 60074
     Saint Louis, MO 63179                  Austin, TX 78701                      City of Industry, CA 91716


     Swizznet                               T-Mobile/T-Mobile USA Inc.            SuperVision
     6075 California Avenue SW              by American InfoSource as agent       PO Box 21636
     Seattle, WA 98136                      PO Box 248848                         Saint Paul, MN 55121
                                            Oklahoma City, OK 73124


     The Hertz Corporation                  UPS                                   Texas Department of Insurance
     Attn: Casey Rodriguez, Division VP     55 Glenlake Parkway NE                Dividion of Workers' Compensation
     2 Schoephoester Road                   Atlanta, GA 30328                     7551 Metro Center Drive, Suite 100
     Windsor Locks, CT 6096                                                       Austin, TX 78744


     US Securities and Exchange Commissi    USPS                                  Upstream Capital Investments, LLC
     Attn: Bankruptcy Counsel               475 Lenfant Plaza SW                  c/o Hemming & Associates, P.C.
     444 S. Flower St., Suite 900           Washington, DC 20260                  2522 Chambers Road, Suite 105
     Los Angeles, CA 90071-9591                                                   Tustin, CA 92780


     WG Fund LLC                            Waller Lansden Dortch & Davis         Verizon
     1734 8th Avenue                        511 Union Street, Suite 2700          PO Box 489
     Suite PH                               Nashville, TN 37219-8966              Newark, NJ 07101-0489
     Brooklyn, NY 11215




41-0884-2917.2
                 Case 2:19-bk-14989-WB     Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01              Desc
                                            Main Document    Page 8 of 17



     Amazon Logistics, Inc.                 CT Corporation System                 White and Williams LLP
     Attn: General Counsel                  as Representative                     1650 Market Street
     410 Terry Avenue North                 330 N. Brand Blvd., Suite 700         One Liberty Place, Suite 1800
     Seattle, WA 98109-5210                 Attn: SPRS                            Philadelphia, PA 19103-7395
                                            Glendale, CA 91203

     Kirk Davis                             Salvador Rivas                        Deputy General Counsel
     c/o Law Offices of Daniel A. Kaplan    c/o Law Offices of Daniel A. Kaplan   The Hertz Corporation
     555 W. Beech St., Suite 230            555 W. Beech St., Suite 230           8501 Williams Rd., 2DO40
     San Diego, CA 92101                    San Diego, CA 92101                   Estero, FL 33928


     Shane R. Heskin                        Emil Davtyan                          Scoobeez SD, LLC
     White and Williams LLP                 Davtyan Professional Law Corp.        c/o Law Offices of Daniel A. Kaplan
     1650 Market Street                     21900 Burbank Blvd., Suite 300        555 W. Beech St., Suite 230
     One Liberty Place, Suite 1800          Woodland Hills, CA 91367              San Diego, CA 92101
     Philadelphia, PA 19103-7395

     Graham S.P. Hollis                     Camilla Alexander                     Steven M. Spector
     Graham Hollis APC                      Rental Insurance Service, Inc.        BUCHALTER, A Professional Corporati
     3555 Fifth Avenue, Suite 200           PO Box 10760                          1000 Wilshire Blvd., Suite 1500
     San Diego, CA 92103                    Gilbert, AZ 85233                     Los Angeles, CA 90017


     Haleh Shekarchian Beverly Hills        Bentley Financial Services            Dr. Johnathan Nissanoff
     9440 Santa Monica Blvd.                Customer Service                      Advanced Orthopedic Center, Inc.
     Suite 707                              One Porsche Drive                     15525 Pomerado Rd., Ste. E6
     Beverly Hills, CA 90210                Atlanta, GA 30354                     Poway, CA 92064


     ExtraSpaceStorage                      Garo and Aroussiak Dekirmendjian      Calstar Motors, Inc.
     2244 S. Western Avenue                 c/o Bulldog Commercial Real Estate    700 S. Brand Blvd.
     Chicago, IL 60608                      Attn: John Raudsep, President         Glendale, CA 91204
                                            3634 Woodcliff
                                            Sherman Oaks, CA 91403

     Parkway Commercial Realty              Scoobeez, SF LLC                      Motorcars West/The Auto Gallery
     Attn: Laurence & Patricia Cesander     1000 North Green Valley Parkway       21301 Ventura Blvd.
     2485 E. Southlake Blvd.                Suite 440-477                         Woodland Hills, CA 91364
     Southlake, TX 76092                    Henderson, NV 89074


     Trust 5025983 LLC                      Scoobeez Global, Inc.                 Three Two Seven Family Mmgt LLC
     Series 1400 N. Cicero                  3463 Foothill Blvd.                   PO Box 120040
     c/o Nelson Hill - Emily Rasan          Glendale, CA 91214                    San Antonio, TX 78212
     1111 S. Western Avenue
     Chicago, IL 60612

     Shahan Ohanessian                      Grigori Sedrakyan                     Scoobur LLC
     1328 Doverwood Drive                   1127 Sonora Ave.                      3463 Foothill Blvd.
     Glendale, CA 91207                     Glendale, CA 91201                    Glendale, CA 91214




41-0884-2917.2
                 Case 2:19-bk-14989-WB    Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01            Desc
                                           Main Document    Page 9 of 17



     Scoobeez NV, LLC                      Questrade Inc.                      Shoushana (Suzy) Ohanessian
     1000 North Green Valley Parkway       5650 Yonge Street                   1328 Dover Wood Drive
     Suite 440-477                         North American Centre, Suite 1700   Glendale, CA 91207
     Henderson, NV 89074                   Toronto, ON M2M 4G3
                                           Canada

     Credential Qtrade Securities Inc.     RBC Dominion Securities Inc.        BBS Securities Inc.
     One Bentall Centre, Suite 1920        1922 Wyandotte Street E             4100 Yonge Street
     505 Burrard Street                    Windsor, ON 48Y 1E4                 Suite 507
     Vancouver, BC V7X 1M6                 Canada                              Toronto, ON M2P 2B5
     Canada                                                                    Canada

     CIBC World Markets Inc.               National Bank Financial             BMO Nesbitt Burns Inc.
     161 Bay Street                        1155 Metcalfe Street, 5th Floor     1 First Canadian Place
     Brookfield Place                      Montreal, QC H3B 4S9                Toronto, ON M5X 1H3
     Toronto, ON M5J 2S8                   Canada                              Canada
     Canada

     P I Financial Corp                    TD Waterhouse                       Scotia Capital Inc.
     666 Burrard Street                    55 King Street W                    40 King Street West, Scotia Plaza
     Suite 1900                            Toronto Dominion Centre             PO Box 4085, Station A
     Vancouver, BC V6C 3N1                 Toronto, ON M5K 1A2                 Toronto, ON M5W 2X6
     Canada                                Canada                              Canada

     Apex Clearning Corporation            Merrill Lynch                       Wells Fargo Clearing Services LLC
     350 N. St. Paul Street, Suite 1300    200 Park Ave., 13th Floor           One North Jefferson
     Dallas, TX 75201                      New York, NY 10166                  St. Louis, MO 63103



     TD Ameritrade Clearing Inc.           Ameriprise Financial                Charles Schwab & Co., Inc.
     200 S. 108th Ave.                     55 Ameriprise Financial Ctr         211 Main Street
     Omaha, NE 68154                       Minneapolis, MN 55474-9900          San Francisco, CA 94105



     RBC Wealth Management                 US Bank                             LPL Financial
     675 E Sun Valley Rd., Suite 1100      800 Nicollet Mall                   75 State Street, 22nd Floor
     Ketchum, ID 83340                     Minneapolis, MN 55402               Boston, MA 2109



     Pershing LLC                          E*Trade Securities LLC              Citibank CGMI
     One Pershing Plaza, 10th Floor        1271 Avenue of the Americas         388 Greenwich Street
     Jersey City, NJ 07399-0001            14th Floor                          New York, NY 10013
                                           New York, NY 10020-1302


     Davenport & Company LLC               Raumond James & Associates Inc.     BB&T Securities LLC
     One James Center                      880 Carillon Parkway                901 E. Byrd Street
     900 E. Cary Street, Suite 1100        St. Petersburg, FL 33716-1102       Riverfront Plaza, West Tower
     Richmond, VA 23219                                                        Richmond, VA 23219-3310




41-0884-2917.2
                 Case 2:19-bk-14989-WB      Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01             Desc
                                            Main Document    Page 10 of 17



     BNY Mellon                              Marcum LLP                            National Financial Services LLC
     240 Greenwich Street                    750 Third Avenue, 11th Floor          640 Fifth Avenue
     New York, NY 10286                      New York, NY 10017                    New York, NY 10019



     Vanguard Brokerage Services             Chrome Cap                            Corporation Service Company
     400 Devon Park Drive                    366 North Broadway                    as Representative
     Wayne, PA 19087-1817                    Jericho, NY 11753                     PO Box 2576
                                                                                   Springfield, IL 62708


     Anna Wolf                               FMS Inc.                              Palm Funding, LLC and
     c/o Chester L. Cameron, Jr.             PO Box 707600                         RTR Recovery, LLC
     Taxman, Pollock, Murray & Bekkerman     Tulsa, OK 74170-7600                  122 E. 42nd Street, Suite 2112
     225 W. Wacker Dr, #1750                                                       New York, NY 10168
     Chicago, IL 60606

     Marcum LLP                              State Board of Equalization           Premier Business Bank
     750 Third Avenue, 11th Floor            Special Operations Bankruptcy Team,   700 S. Flower Street, #2000
     New York, NY 10017                      MIC: 74                               Los Angeles, CA 90017
                                             P.O. Box 942879
                                             Sacramento, CA 94279-0074

     Queen Funding LLC                       Sam Heischuber                        Colin Raws
     2221 NE 164 St                          Angeles Equity Partners               Boathouse Capital
     Miami Beach, FL 33160                   2425 Olympic Blvd #660E               353 W. Lancaster Ave, Suite 200
                                             Santa Monica, CA 90404                Wayne, PA 19087


     Brian Shiau                             Lisa Matlaf                           Jamie Kim
     American Industrial Acquistion Corp.    Five Crowns Capital                   Gallant Capital
     250 Park Avenue,                        2729 West Coast Hwy                   1800 Ave. of the Stars, Suite 625 Los
     New York, NY 10177                      Newport Beach, CA 92663               Angeles, CA 90067


     Michael Nguyen                          Larry Simon                           Bill McLoughlin
     CR3 Capital                             Highview Capital                      Jefferies & Company
     13355 Noel Road, Suite 310              11755 Wilshire Blvd, Suite 1400       520 Madison Avenue,
     Dallas, Texas, 75240                    Los Angeles, CA 90025                 New York, NY 10022


     Kyle Largent                            Kyle Volluz                           Tyler Rives
     Gladstone Investment Corporation        Paceline Equity Partners              Pivotal Group
     1601 5th Avenue, Suite 1100             2121 N Pearl St, Suite 900            3200 E. Camelback Rd., Suite 295,
     Seattle, WA 98101                       Dallas, TX 75201                      Phoenix , AZ 85018


     Richard Metzler                         Douglas Cerny                         Monique Mackey
     Lone Star Holdings                      Prime EFS                             Resilience Capital Partners
     6500 River Place Blvd., Building 2      440 RT17 North suite 3B, Hasbrouck    25101 Chagrin Blvd, Suite 350,
     Austin, TX, 78730                       Heights, New Jersey 07604             Cleveland, OH 44122




41-0884-2917.2
                 Case 2:19-bk-14989-WB        Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01                  Desc
                                              Main Document    Page 11 of 17



     Douglas Brookman                          Erica Curello                              Josh Phillips
     Platinum Equity                           Skyview Capital LLC, 8th Floor North       TerraMar Capital
     360 N. Crescent Dr.,                      Tower, 2000 Ave of the Stars,              11990 San Vicente Blvd Suite 200
     Beverly Hills, CA 90210                   Los Angeles, CA 90067                      Los Angeles, CA 90049


     Mark Orlando                              Rich Leggio                                Travis Haynes
     Siena Lending Group                       White Wolf Capital                         Balmoral Funds
     515 S. Flower Street, 36th Fl.,           601 Brickell Key Drive, Suite 700 Miami,   11150 Santa Monica Blvd., Ste 825,
     Los Angeles, CA 90071                     FL 33131                                   Los Angeles, CA 90025


     Jason St-Onge                             Adam Bolerjack                             Larry Simon
     TFI International Inc.                    CID Capital                                Clearview Capital
     8801 Trans-Canada Hwy, Ste 500,           10201 N. Illinois St., Suite 200,          12100 Wilshire Blvd # 800, Los
     Saint-Laurent Montreal, Quebec            Indianapolis, IN 46290                     Angeles, CA 90025


     Ben Gordon                                Katie Oswald                               Sean Sheehan
     Cambridge Capital Partners                CrossPlane Capital                         Encina Capital
     525 South Flagler Drive, Suite 200,       750 North St. Paul Street, Ste 1200        1507 Oakdale Street,
     West Palm Beach, FL 33401                 Dallas, TX 75201                           Pasadena, CA 91106-3552


     Francis Coughlin                          Russ Belinsky                              Brian Willmer
     Coughlin Capital LLC                      LB Advisors                                Teleo Capital
     PO Box 32869,                             450 N. Roxbury Drive, Suite 700,           2121 Rosecrans Suite #3320,
     St. Louis, MO 63132                       Beverly Hills, California 90210            El Segundo, CA 90245


     Connor O'Byrne                            Duncan Bourne                              Rolando Capinpin
     Gemspring Capital                         Wynnchurch Capital                         Birch Lake Capital
     840 Apollo St,                            6250 North River Road, Ste 10–100,         71 South Wacker Drive, Suite 2425,
     El Segundo, CA 90245                      Rosemont, IL 60018                         Chicago, IL 60606


     Christian Miller                          Jason Apple                                Nathalie Butler
     TRP Capital                               CenterGate Capital                         Gem Cap Solutions
     380 N Old Woodward Ave, Ste 205,          900 South Capital of Texas Hwy, Las        24955 Pacific Coast Hwy, Ste A202,
     Birmingham, Michigan 48009                Cimas IV, Suite 478                        Malibu, California 90265
                                               Austin, Texas 78746

     Earl Kwak                                 Gregg Nardone                              Rick Schreiber
     Caprice Capital                           Summit Partners Credit Advisors            Versa Capital Management
     100 Pacific Coast Hwy, Suite 250, El      222 Berkeley Street,                       2929 Arch Street, Suite 1800,
     Segundo, CA 90245.                        Boston, MA 02116                           Philadelphia, PA 19104-7324


     Casey Long                                Steve Parker                               Suzanne Yoon
     Lateral Investment Management             Great Rock Capital                         Kinzie Capital
     400 S. El Camino Real, Suite 1100, San    285 Riverside Avenue,                      20 North Clark Street, 36th Floor,
     Mateo, CA 94402                           Westport, CT 06880                         Chicago, IL 60602




41-0884-2917.2
                 Case 2:19-bk-14989-WB   Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01                Desc
                                         Main Document    Page 12 of 17



     Gordon Obrien                        Melissa Valcovic                        Greg Corona
     Cannon Capital                       Centre Lane Partners                    Lakewood & Company
     161 Worcester Road, Suite 606,       One Grand Central Place, 60 East 42nd   10960 Wilshire Blvd, Suite 700
     Framingham, MA 01701                 Street, Suite 1250                      Los Angeles, CA 90024
                                          New York, NY 10165

     Internal Revenue Service             U.S. Securities and Exchange            United States Attorney's Office
     P.O. Box 7346                        Commission                              Central District of California
     Philadelphia, PA 19101-7346          Attn: Bankruptcy Counsel                312 North Spring Street
                                          444 South Flower Street, Suite 900      Suite 1200
                                          Los Angeles, CA 90071-9591              Los Angeles, California 90012

     Questrade Inc.                       BBS Securities Inc.                     Credential Qtrade Securities Inc.
     5650 Yonge Street                    4100 Yonge Street                       One Bentall Centre
     North American Centre                Suite 507                               Suite 1920
     Suite 1700                           Toronto, ON M2P 2B5                     505 Burrard Street
     Toronto, ON M2M 4G3                  Canada                                  Vancouver, BC V7X 1M6
     Canada                                                                       Canada
     RBC Dominion Securities Inc.         BMO Nesbitt Burns Inc.                  CIBC World Markets Inc.
     1922 Wyandotte Street E              1 First Canadian Pl,                    161 Bay Street
     Windsor, ON 48Y 1E4                  Toronto ON M5X 1H3                      Brookfield Place
     Canada                               Canada                                  Toronto, ON M5J 2S8
                                                                                  Canada

     National Bank Financial              Scotia Capital Inc.                     P I Financial Corp.
     1155 Metcalfe Street                 40 King Street West                     666 Burrard Street
     5th Floor                            Scotia Plaza                            Suite 1900
     Montreal, QC H3B 4S9                 P.O. Box 4085, Station A                Vancouver, BC V6C 3N1
     Canada                               Toronto, ON M5W 2X6                     Canada

     TD Waterhouse                        Wells Fargo Cleaning Services LLC       Apex Clearing Corporation
     55 King Street W                     1 North Jefferson Avenue                350 N. Saint Paul Street
     Toronto Dominion Centre              Saint Louis, MO 63103                   Suite 1300
     Toronto, ON M5K 1A2                                                          Dallas, TX 75201


     Merrill Lynch                        Charles Schwab & Co. Inc.               TD Ameritrade Clearing Inc.
     200 Park Avenue                      211 Main Street                         200 South 108th Avenue
     13th Floor                           San Francisco, CA 94105                 Omaha, NE 68154
     New York, NY 10166


     Ameriprise Financial                 LPL Financial                           RBS Wealth Management
     707 2nd Avenue South                 75 State Street                         675 E Sun Valley Road
     Minneapolis, MN 55402                22nd Floor                              Suite 1100
                                          Boston, MA 02109                        Ketchum, ID 83340


     U.S. Bank                            Pershing LLC                            Citibank CGMI
     800 Nicollet Mall                    1 Pershing Plaza                        388 Greenwich Street
     Minneapolis, MN 55402                Jersey City, NJ 07399-0001              New York, NY 10013




41-0884-2917.2
                 Case 2:19-bk-14989-WB          Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01                   Desc
                                                Main Document    Page 13 of 17


     E*Trade Securities LLC                       BB&T Securities LLC                       Davenport & Company LLC
     11 Times Square                              9-1 East Byrd Street                      One James Center
     32nd Floor                                   Riverfront Plaza                          901 East Cary Street
     New York, NY 10036                           West Tower                                Suite 1100
                                                  Richmond, VA 23219-3310                   Richmond, VA 23219

     Raymond James & Associates Inc.              National Financial Services LLC           BNY Mellon
     880 Carillon Parkway                         640 Fifth Avenue                          240 Greenwich Street
     St. Petersburg, FL 33716-1102                New York, NY 10019                        New York, NY 10286



     Vanguard Brokerage Services                  Shahan Ohanessian                         Grigori Sedrakyan
     400 Devon Park Drive                         1328 Doverwood Dr,                        1127 Sonora Ave.
     Wayne, PA 19087-1815                         Glendale, CA 91207                        Glendale, CA 91201-1908



     Frank Brickell                               Attn: BMW Financial Services NA, LLC
     West Coast Stock Transfer, Inc.              Department
     721 N. Vulcan Ave. Ste. 205                  AIS Portfolio Services, LP
     Encinitas, CA 92024                          Account: XXXXXX4405
                                                  4515 N Santa Fe Ave. Dept. APS
                                                  Oklahoma City, OK 73118




      3.         SERVED BY EMAIL:


        Firm Name                              Contact Name                Email
        Royal Bank of Canada                   Paul Serritella             Paul.serritella@rbccm.com
        American Industrial Acquistion Corp.   Brian Shiau                 bshiau@aiacgroup.com
        Angeles Equity Partners                Sam Heischuber              sam@AngelesEquity.com
        Boathouse Capital                      Colin Raws                  Colin.Raws@boathousecapital.com
        CR3 Capital                            Michael Nguyen              michael.nguyen@cr3capital.com
        Five Crowns Capital                    Lisa Matlaf                 lisa@fivecrownscapital.com
        Gallant Capital                        Jamie Kim                   atolia@gallantcapital.com
        Gladstone Investment Corporation       Kyle Largent                Kyle.Largent@gladstonecompanies.com
        Highview Capital                       Larry Simon                 lsimon@clearviewcap.com
        Jefferies & Company                    Bill McLoughlin             dmetzler@lso.com
        Lone Star Holdings                     Richard Metzler             dmetzler@lso.com
        Paceline Equity Partners               Kyle Volluz                 dmetzler@lso.com
        Pivotal Group                          Tyler Rives                 trives@pivotalgroup.com
        Platinum Equity                        Douglas Brookman            Dbrookman@platinumequity.com
        Prime EFS                              Douglas Cerny               doug@primeefs.com
        Resilience Capital Partners            Monique Mackey              mmackey@resiliencecapital.com
        Siena Lending Group                    Mark Orlando                morlando@sienalending.com
        Skyview Capital LLC                    Erica Curello               ecurello@skyviewcapital.com

41-0884-2917.2
                 Case 2:19-bk-14989-WB          Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01        Desc
                                                Main Document    Page 14 of 17


        TerraMar Capital                       Josh Phillips        jphillips@terramarcapital.com
        TFI International Inc.                 Jason St-Onge        jstonge@tfiintl.com
        White Wolf Capital                     Rich Leggio          rich.leggio@whitewolfcapital.com
        Balmoral Funds                         Travis Haynes        thaynes@balmoralfunds.com
        Cambridge Capital Partners             Ben Gordon           gordon.obrien@cannon.pe
        CID Capital                            Adam Bolerjack       adam@cidcap.com
        Clearview Capital                      Larry Simon          lsimon@clearviewcap.com
        Coughlin Capital LLC                   Francis Coughlin     fran@coughlincapital.com
        CrossPlane Capital                     Katie Oswald         katieoswald@crossplanecapital.com
        Encina Capital                         Sean Sheehan         ssheehan@encinabc.com
        Gemspring Capital                      Connor O'Byrne       connor@gemspring.com
        LB Advisors                            Russ Belinsky        belinsky@lbadvisors.us
        Teleo Capital                          Brian Willmer        bwillmer@teleocapital.com
        TRP Capital                            Christian Miller     Christian.Miller@trpfund.com
        Wynnchurch Capital                     Duncan Bourne        dbourne@wynnchurch.com
        Birch Lake Capital                     Rolando Capinpin     Rolando.Capinpin@birchlake.com
        Caprice Capital                        Earl Kwak            ekwak@capricecapital.com
        CenterGate Capital                     Jason Apple          japple@CenterGateCapital.com
        Gem Cap Solutions                      Nathalie Butler      nbutler@gemcapsolutions.com
        Lateral Investment Management          Casey Long           Casey@lateralim.com
        Summit Partners Credit Advisors        Gregg Nardone        GNardone@summitpartners.com
        Versa Capital Management               Rick Schreiber       rschreiber@versa.com
        Cannon Capital                         Gordon Obrien        gordon.obrien@cannon.pe
        Great Rock Capital                     Steve Parker         parker@greatrockcapital.com
        Kinzie Capital                         Suzanne Yoon         syoon@kinziecp.com
        Lakewood & Company                     Greg Corona          greg@lakewoodcompany.com
        N/A                                    Cyrus Taghehchian    cyrus@cyruskind.com
        Centre Lane Partners                   Melissa Valcovic     MValcovic@centrelanepartners.com
        American Industrial Acquistion Corp.   Brian Shiau          bshiau@aiacgroup.com
        Angeles Equity Partners                Sam Heischuber       sam@AngelesEquity.com
        Boathouse Capital                      Colin Raws           Colin.Raws@boathousecapital.com
        CR3 Capital                            Michael Nguyen       michael.nguyen@cr3capital.com
        Five Crowns Capital                    Lisa Matlaf          lisa@fivecrownscapital.com
        Gallant Capital                        Jamie Kim            atolia@gallantcapital.com
        Gladstone Investment Corporation       Kyle Largent         Kyle.Largent@gladstonecompanies.com
        Highview Capital                       Larry Simon          lsimon@clearviewcap.com
        Jefferies & Company                    Bill McLoughlin      dmetzler@lso.com
        Lone Star Holdings                     Richard Metzler      dmetzler@lso.com
        Paceline Equity Partners               Kyle Volluz          dmetzler@lso.com
        Pivotal Group                          Tyler Rives          trives@pivotalgroup.com
        Platinum Equity                        Douglas Brookman     Dbrookman@platinumequity.com
        Prime EFS                              Douglas Cerny        doug@primeefs.com
        Resilience Capital Partners            Monique Mackey       mmackey@resiliencecapital.com
41-0884-2917.2
                 Case 2:19-bk-14989-WB     Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01        Desc
                                           Main Document    Page 15 of 17


        Siena Lending Group               Mark Orlando         morlando@sienalending.com
        Skyview Capital LLC               Erica Curello        ecurello@skyviewcapital.com
        TerraMar Capital                  Josh Phillips        jphillips@terramarcapital.com
        TFI International Inc.            Jason St-Onge        jstonge@tfiintl.com
        White Wolf Capital                Rich Leggio          rich.leggio@whitewolfcapital.com
        Balmoral Funds                    Travis Haynes        thaynes@balmoralfunds.com
        Cambridge Capital Partners        Ben Gordon           gordon.obrien@cannon.pe
        CID Capital                       Adam Bolerjack       adam@cidcap.com
        Clearview Capital                 Larry Simon          lsimon@clearviewcap.com
        Coughlin Capital LLC              Francis Coughlin     fran@coughlincapital.com
        CrossPlane Capital                Katie Oswald         katieoswald@crossplanecapital.com
        Encina Capital                    Sean Sheehan         ssheehan@encinabc.com
        Gemspring Capital                 Connor O'Byrne       connor@gemspring.com
        LB Advisors                       Russ Belinsky        belinsky@lbadvisors.us
        Teleo Capital                     Brian Willmer        bwillmer@teleocapital.com
        TRP Capital                       Christian Miller     Christian.Miller@trpfund.com
        Wynnchurch Capital                Duncan Bourne        dbourne@wynnchurch.com
        Birch Lake Capital                Rolando Capinpin     Rolando.Capinpin@birchlake.com
        Caprice Capital                   Earl Kwak            ekwak@capricecapital.com
        CenterGate Capital                Jason Apple          japple@CenterGateCapital.com
        Gem Cap Solutions                 Nathalie Butler      nbutler@gemcapsolutions.com
        Lateral Investment Management     Casey Long           Casey@lateralim.com
        Summit Partners Credit Advisors   Gregg Nardone        GNardone@summitpartners.com
        Versa Capital Management          Rick Schreiber       rschreiber@versa.com
        Cannon Capital                    Gordon Obrien        gordon.obrien@cannon.pe
        Great Rock Capital                Steve Parker         parker@greatrockcapital.com
        Kinzie Capital                    Suzanne Yoon         syoon@kinziecp.com
        Lakewood & Company                Greg Corona          greg@lakewoodcompany.com
        N/A                               Cyrus Taghehchian    cyrus@cyruskind.com
        Centre Lane Partners              Melissa Valcovic     MValcovic@centrelanepartners.com




41-0884-2917.2
                 Case 2:19-bk-14989-WB           Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01                      Desc
                                                 Main Document    Page 16 of 17



                                      PROOF OF SERVICE OF DOCUMENT
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
      Foley & Lardner LLP, 555 South Flower Street, Suite 3300, Los Angeles, CA 90072-2411
      A true and correct copy of the documents entitled (specify):
          1. ORDER (I) APPROVING BIDDING PROCEDURES FOR SALE OF ASSETS; (II) APPROVING THE EXPENSE
              REIMBURSEMENT; (III) APPROVING THE PROCESS FOR NOTIFYING NON-DEBTOR CONTRACT
              COUNTERPARTIES OF ASSUMPTION AND ASSIGNMENT OF CONTRACTS; AND (IV) GRANTING RELATED
              RELIEF;
          2. BID PROCEDURES; and
          3. NOTICE OF AUCTION AND SALE HEARING
          4. NOTICE OF MOTION FOR ENTRY OF ORDER (I) AUTHORIZING THE SALE OF SUBSTANTIALLY ALL OF THE
              ASSETS OF DEBTOR OUTSIDE THE ORDINARY COURSE OF BUSINESS, FREE AND CLEAR OF ALL LIENS,
              CLAIMS, ENCUMBRANCES AND INTERESTS, SUBJECT TO HIGHER AND BETTER BIDS; (II) AUTHORIZING
              THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES IN
              CONNECTION WITH SUCH SALE; AND (III) GRANTING RELATED RELIEF

      will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
      manner stated below:

      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
      and LBR, the foregoing documents 3. and 4. will be served by the court via NEF and hyperlink to the document. On (date)
      9/20/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
      persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                      Service information continued on attached page

      2. SERVED BY UNITED STATES MAIL:
      On (date)    9/20/2019      , I served the following persons and/or entities at the last known addresses in this bankruptcy
      case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
      class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
      be completed no later than 24 hours after the document is filed.

      Honorable Julia W. Brand
      United States Bankruptcy Court
      Central District of California
      Edward R. Roybal Federal Building and Courthouse
      255 E. Temple Street, Suite 1382
      Los Angeles, CA 90012

                                                                                Service information continued on attached page

      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
      each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)         9/20/2019       , I served the
      following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
      service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
      personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                Service information continued on attached page

      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
         10/15/2019               Sonia Gaeta                                        /s/ Sonia Gaeta
         Date                     Printed Name                                       Signature



41-0884-2917.2
                 Case 2:19-bk-14989-WB   Doc 375 Filed 10/15/19 Entered 10/15/19 17:51:01         Desc
                                         Main Document    Page 17 of 17


     1.       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
      John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
      Riebert Sterling Henderson shenderson@gibbsgiden.com
      Vivian Ho BKClaimConfirmation@ftb.ca.gov
      Alvin Mar alvin.mar@usdoj.gov
      Ashley M McDow amcdow@foley.com, sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
      Stacey A Miller smiller@tharpe-howell.com
      Kevin H Morse kmorse@clarkhill.com, blambert@clarkhill.com
      Shane J Moses smoses@foley.com
      Akop J Nalbandyan jnalbandyan@LNtriallawyers.com, cbautista@LNtriallawyers.com
      Rejoy Nalkara rejoy.nalkara@americaninfosource.com
      Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
      David L. Neale dln@lnbyb.com
      Aram Ordubegian ordubegian.aram@arentfox.com
      Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
      Gregory M Salvato gsalvato@salvatolawoffices.com,
      calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
      Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
      Steven M Spector sspector@buchalter.com, IFS_efiling@buchalter.com;salarcon@buchalter.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric K Yaeckel yaeckel@sullivanlawgroupapc.com




41-0884-2917.2
